Citation Nr: 0000803	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether the appellant has attained the status of claimant 
based on recognition as the veteran's surviving spouse for 
purposes of VA death pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's former spouse and his son


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1974.  The veteran died in December 1997.  The 
appellant is his former spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the RO. 


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1978.

2. The veteran and the appellant were divorced in November 
1997, one month before the veteran's death in December 1997.


CONCLUSION OF LAW

The appellant and the veteran were not married at the time of 
the veteran's death, and the appellant has not attained the 
status of claimant as she is not the surviving spouse of the 
veteran.  38 U.S.C.A. §§ 101(3), 5107(a) (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks improved death pension benefits as the 
surviving spouse of the veteran.  

The record shows that the veteran and the appellant were 
married in July 1978.  They were divorced in November 1997.  
The veteran died in December 1997.  

The appellant testified in August 1998, that she was divorced 
from the veteran at the time of his death and was residing 
separately from him.  She and the veteran's son testified 
that following their divorce, the appellant remained in 
contact with the veteran and cared for him during illnesses 
prior to his death in December 1997.  She asserted that she 
should be awarded death pension benefits as the veteran's 
surviving spouse because she continued to care for the 
veteran prior to his death.  She indicated that the reason 
for the divorce was the veteran's alcoholism and they had 
discussed the possibility of getting back together if he 
completed a rehabilitation program.  The appellant testified 
that the divorce was valid.  

The appellant has submitted lay statements, dated in February 
1998, indicating that she continued to care for the veteran 
following their divorce.

In order to be entitled to improved death pension benefits as 
a "surviving spouse" of a veteran, the applicant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 1991); 3.50(b) (1999).  The term 
"spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R.  3.50 (1999).

Given the evidence noted above, the Board finds that the 
veteran and the appellant were divorced in November 1997.  As 
such, they were divorced at the time of the veteran's death 
in December 1997.  Therefore, based on this evidence 
demonstrating that the veteran and the appellant were 
divorced at the time of the veteran's death, the appellant 
has not attained the status of claimant as she is not the 
surviving spouse of the veteran for purposes of VA death 
pension benefits.  Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  In cases where the law and not the evidence is 
dispositive, as is the case here, a claim should be denied or 
an appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appellant's claim must be denied. 


ORDER


The appellant has not attained the status of claimant as she 
is not the surviving spouse of the veteran and her claim is 
denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

